Citation Nr: 1215672	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  06-14 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected sarcoidosis with sleep apnea.

2.  Entitlement to service connection for loss of balance, fatigue, and weakness, to include as secondary to service-connected sarcoidosis with sleep apnea and posttraumatic stress disorder (PTSD), as well as due to an undiagnosed illness. 

3.  Entitlement to service connection a headache disability, to include as secondary to service-connected sarcoidosis with sleep apnea and PTSD, as well as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to February 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the above-stated claims. 

In June 2008 and in October 2010, the Board remanded the claims for additional development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The weight of the competent and credible evidence demonstrates that the Veteran's bilateral hearing loss was either caused or aggravated by his service-connected sarcoidosis with sleep apnea. 

2.  The competent and credible evidence demonstrates that the Veteran's loss of balance, fatigue, and weakness was either caused or aggravated by his service-connected sarcoidosis with sleep apnea. 

3.  The Veteran's headaches first manifested many years after his separation from service and are not related to his service or to any aspect thereof, and were not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was caused or aggravated by his service-connected sarcoidosis with sleep apnea.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).

2.  The Veteran's loss of balance, fatigue, and weakness was caused or aggravated by his service-connected sarcoidosis with sleep apnea.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).

3.  Headaches were not incurred in or aggravated by service, nor are they shown to be due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War, and they were not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As the Board's decision to grant service connection for bilateral hearing loss, loss of balance, fatigue, and weakness herein constitutes a complete grant of the benefit sought on appeal for those issues, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

With regard to the Veteran's claim for service connection for headaches, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2003 letter, sent prior to the initial September 2003 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service-connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The Board notes that it was not until January 2005 that the Veteran received more specific notification of the evidence and information necessary to substantiate his headaches.  That notice also provided the criteria for substantiating a service-connection claim on a secondary basis.  In September 2008, the Veteran was notified of the elements necessary to substantiate a claim as due to an undiagnosed illness.  Additionally, the September 2008 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  
The Board notes that, while the January 2005 and September 2008 letters were issued after the initial September 2003 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the January 2005 letter was issued, the Veteran's claim was readjudicated in a May 2005 rating decision.  Then, after the September 2008 letter was issued, the Veteran's claim was readjudicated in July 2010 and February 2012 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.  Id.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, he was afforded VA examinations in May 2009, with a December 2009 addendum, and in March 2010 in order to adjudicate his service connection claim. 

The Board notes that in the October 2010 remand, it determined that a VA examination and opinion regarding the nature and etiology of the Veteran's claimed headaches was necessary to decide the claim.  Therefore, in an October 2010 letter, the AOJ informed the Veteran that the VA medical facility nearest to him would be scheduling him for an examination in connection with his claim.  He was further notified that, if he could not keep the appointment or wanted to be rescheduled, he should contact the medical facility that provided the appointment notice as soon as possible.  The October 2010 letter also informed the Veteran that, when a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record, or even denied.  He was further provided with examples of good cause, which include, but are not limited to, illness or hospitalization, and death of a family member. 

The record reflects that the Veteran was scheduled for a VA examination in November 2010; however, he failed to report.  The Veteran was advised in the February 2012 supplemental statement of the case that he had failed to report for his scheduled VA examination; however, to date, no correspondence regarding such failure to report has been received from the Veteran. 

Therefore, the Board finds that the Veteran failed to report, without good cause, for his scheduled VA examination that was necessary in order to assess the nature and etiology of his alleged headaches.  VA regulations provide that, when a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655.  See Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (it is incumbent upon a Veteran to submit to VA examinations if he is applying for, or in receipt of, compensation).  Therefore, the Board has adjudicated the Veteran's claim for service connection for headaches based on the evidence of record. 

As indicated previously, the Board remanded this case in June 2008 and in October 2010 in order to provide the Veteran with appropriate notice, request that he state whether he served in the Southwest Asia theater of operations, and afford the Veteran a VA examination in order to determine the current nature and etiology of his claimed headaches.  As discussed in the preceding paragraphs, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that his headaches, loss of balance, fatigue, and weakness are either related to service or were caused or aggravated by his service-connected PTSD or sarcoidosis.  He additionally contends that those symptoms and disabilities are due to an undiagnosed illness related to his service during the Persian Gulf war.  In October 2010, the Board denied the Veteran's claim for service connection for bilateral hearing loss on a direct basis, and thus that issue is not before the Board presently.  However, the Veteran also contends that his bilateral hearing loss was caused or aggravated by his service-connected sarcoidosis, and as that issue was remanded by the Board in 2010, it is thus before the Board for review presently. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Subject to various conditions, service connection may also be granted for a disability due to a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2011, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

A chronic qualifying disability means a chronic disability resulting from (A) an undiagnosed illness; and (B) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i). 

For the purposes of this section the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

A chronic disability resulting from an undiagnosed illness shall be rated using the evaluation criteria from part 4 for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a)(5). 

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and mental disorders.  38 C.F.R. § 3.317 (b). 

Compensation shall not be paid under 38 C.F.R. § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

With regard to all of the Veteran's claims for service connection, the service treatment records reflect only that on January 1992 separation examination, there was no indication of loss of balance, fatigue, weakness, or headaches.  The Veteran denied experiencing any of those conditions.

Hearing Loss

VA treatment records reflect that in October 2002, the Veteran had hearing within normal limits.  He stated that he had been experiencing decreased hearing since he separated from service.  In February 2007, the Veteran's hearing was considered to be within normal limits without any major threshold shift since 2002.

On May 2009 VA examination, the Veteran reported having dizziness.  He felt unsteady, like he was off-balance.  He would experience these symptoms about twice daily.  It was felt that the Veteran's hearing impairment was not likely related to service due to a normal hearing test conducted many years following service in 2002.  His employment as a boiler room worker was thought to contribute to his hearing loss.

In December 2009, a VA examiner reviewed the Veteran's claims file and stated that because the medical literature documented hearing loss with balance disorders as common manifestations of sarcoidosis of the inner ear, it was more likely that the Veteran's sarcoidosis was the contributor to his complaints of hearing loss.

In this case, the Board finds that service connection for bilateral hearing loss is warranted on a secondary basis.  First, the Veteran has been shown to have bilateral hearing loss to qualify as a disability for VA purposes.  See 38 C.F.R. § 3.385 (2011).  Next, the Board finds that the December 2009 opinion is highly probative in finding that the Veteran's service-connected sarcoidosis contributed to his hearing loss because the opinion contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  Significantly, there is no opinion to the contrary.  Accordingly, the Board finds that service connection for bilateral hearing loss secondary to service-connected sarcoidosis is warranted.  

Loss of Balance, Fatigue, Weakness

VA treatment records reflect that in January 2003, the Veteran reported having generalized malaise.  A recent chest x-ray had been suspicious for sarcoidosis.  In February 2003, the Veteran reported ongoing fatigue.  

Private treatment records reflect that in April 2003, the Veteran reported a two year history of fatigue, malaise, and cough.  The Veteran requested corticosteroids for these symptoms, however, his physician thought it best to conduct further studies.  The assessment was sarcoidosis, obesity, rhinitis.  Later in April 2003, the Veteran reported that his malaise had resolved.  The assessment was sarcoidosis.  

On August 2003 Gulf War examination, the Veteran reported fatigue for about two years.  He had had sarcoid symptoms for about two and one-half years but had only been recently diagnosed with sarcoidosis.  He would get plenty of sleep but did not feel well-rested.  Walking up the stairs made him tired.  He felt weak generally.  Physical examination resulted in the assessment of "fatigue, likely due to sarcoid."  

VA treatment records reflect that in November 2003, the Veteran reported fatigue.  He had trouble sleeping at night.  The assessment was insomnia with fatigue, questionable etiology.  In December 2003, the Veteran reported ongoing fatigue, feeling lightheaded, and weakness.  The impression was fatigue and weakness "secondary possibly secondary to sarcoidosis." 

A February 2006 private treatment records reflects that the Veteran was suffering from depression and PTSD.  His physician stated he believed the Veteran's poor energy level and poor concentration were secondary to his psychological disorders.  His sarcoidosis was considered to be stable.

In July 2006, the Veteran's private physician submitted a statement that he believed that the Veteran's headaches and vague sense of diffuse weakness with fatigue were likely related to his PTSD.

At his July 2006 hearing before a decision review officer, the Veteran stated that he had to balance himself cautiously throughout the day.  He lacked stamina which he felt was not normal for his age.

On May 2009 VA examination, the Veteran reported having had weakness, chest pain, fatigue, and disorientation beginning in 2003 when he was diagnosed with sarcoidosis.  He continued to have overall weakness and fatigue, as well as balance problems.  The examiner reviewed the claims file, including the VA treatment records, and diagnosed the Veteran with sarcoidosis, with problems including weakness, loss of balance, and fatigue.  The examiner stated that sarcoidosis was a chronic, systemic, granulomatous, autoimmune disease of unknown origin.

In December 2009, a VA examiner reviewed the Veteran's claims file and stated that the Veteran's balance difficulties were likely related to his sarcoidosis.

On March 2010 VA examination, the Veteran was evaluated for possible demyelinating disease.  The Veteran's only complaint was chronic fatigability.  The examiner noted that the Veteran had undergone a number of studies to determine whether he had a demyelinating disease.  The only indication was a July 2009 study that was felt at the time to be consistent with sarcoidosis.  The examiner determined that there was insufficient evidence to warrant a diagnosis of a central demyelinating disease.  His neurological examination was within normal limits.  The only abnormal findings were the July 2009 studies based upon visually evoked responses, and those results had been explained as due to sarcoidosis.  His fatigability was felt to be possibly related to his weight and obstructive sleep apnea.  

In this case, the Board finds that the weight of the credible and competent evidence supports an award of service connection for loss of balance, fatigue, and weakness.  In that regard, the December 2009 VA examiner explained that sarcoidosis, when coupled with hearing loss and tinnitus, was likely the cause of the Veteran's loss of balance.  In the light the current grant of an award of service connection for hearing loss, and the previously granted sarcoidosis and tinnitus, the Board finds that service connection for loss of balance is warranted as likely as not caused or aggravated by sarcoidosis.  

With regard to his fatigue and weakness, the Board finds it to be probative that the VA treatment records contain multiple diagnoses of fatigue secondary to sarcoidosis and that symptoms of fatigue and weakness were consistently reported by the Veteran to his private physicians, who appeared to generally include those complaints in the ongoing diagnosis of sarcoidosis.  Moreover, the May 2009 VA examiner listed such symptoms as loss of balance and weakness as associated occupational impairments related to the Veteran's sarcoidosis.  Also probative is that the March 2010 VA neurological examination related the Veteran's sleep apnea, a service-connected residual of his sarcoidosis, as a probable cause of his fatigue.  Finally, the Veteran has reported symptoms of fatigue, weakness, and loss of balance to his physicians and to the Board since his diagnosis of sarcoidosis in the early 2000s, and such symptoms were also described by the numerous lay statements submitted in support of his appeal.  In that regard, the Veteran and his friends and family are competent to state what they observe, as symptoms of weakness, fatigue, and loss of balance are capable of sensory observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In that sense, and as described above, the Board finds that those statements are credible because they comport with the medical record.  Accordingly, service connection for loss of balance, fatigue, and weakness is warranted as secondary to service-connected sarcoidosis.

With regard to whether those symptoms are related to the Veteran's PTSD, as his July 2006 private physician opined, the Board places less weight on that opinion because it was based upon an inaccurate factual background that the Veteran sustained extensive combat in service.  Thus, the Board finds that the persuasive evidence of record instead relates the Veteran's loss of balance, fatigue, and weakness to his service-connected sarcoidosis on a secondary basis.

Headaches

On August 2003 Gulf War examination, the Veteran reported having had headaches for about six months.  His headaches were dull and throbbing.  They were located generally.  He would feel disoriented in the morning, as though he were hung over.  Physical examination resulted in an assessment of headaches, unexplained.  

Private treatment records reflect that in July 2003, the Veteran stated that when he tried to run he would get nauseated and have a headache.  

In December 2003, the Veteran submitted lay statements in support of his claim.  His ex-wife stated that in 1999, the Veteran was experiencing headaches, which became worse as time moved forward.  

A February 2006 private treatment records reflects a diagnosis of headaches, relatively benign.  Previous CT scan had been normal.  His headaches were to be treated akin to the Veteran's mood disorder.

In July 2006, the Veteran's private physician submitted a statement that he believed that the Veteran's headaches and vague sense of diffuse weakness with fatigue were likely related to his PTSD.

At his July 2006 hearing before a decision review officer, the Veteran stated that his headaches began while aboard ship in the navy.  His headaches had gotten worse since service.  

On May 2009 VA examination, the Veteran reported having had headaches since 1988 while on a supply ship in the Philippines.  He took Ibuprofen daily for headaches.  After reviewing the Veteran's VA treatment records and conducting physical examination, the examiner determined that it was less likely than not that the Veteran's headaches were related to his service.  The examiner explained that there was no mention of headaches until 2003, when he reported headaches that had begun six months previously.  The examiner also stated that he was unable to pair the Veteran's headaches with any other condition related to his service.

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board finds that the competent and credible evidence is against a finding of a medical nexus between military service and the Veteran's headaches.  Although the Veteran reported at the May 2009 VA examination that he had experienced headaches in service back in 1988 and for many years following service, the Board finds such report to lack credibility, as it is inconsistent with prior statements he made, where he attested to the truth of such statements.  For example, in an August 1990 Report of Medical History, the Veteran checked, "No" to ever having or having then, "Frequent or Severe Headache."  See item # 11, first column.  In a January 1992 Report of Medical History, the Veteran, again, denied ever having or having then, "Frequent or Severe Headache."  See item # 11, first column.  Both times, the Veteran certified that the statements he made in those documents were true and complete to the best of his knowledge.  See certification above signature.  The Board finds that the statements the Veteran made contemporaneously with service to be highly probative and credible for two reasons.  One, he made them contemporaneously with the time period in question.  Two, it is a statement against interest in connection with his claim for service connection for headaches, which statements tend to be credible.  Cf. generally Federal Rule of Evidence 804(b)(3); see also Del Rosario v. Peake, 22 Vet. App. 399, 408 (2009) ("[T]he logic of Rule 804(b)(3) of the Federal Rules of Evidence governing statements against interest appears to weigh in favor of the Board's reliance on such statements.").  Therefore, the Veteran's subsequent allegations of headaches as early as 1988 are rejected and accorded no probative value.

The first indication of reported symptoms or diagnosis of headaches is not until 2002, a decade after separation from service.  As a result of the Board finding that the Veteran has provided inconsistent statements as to the onset of his headaches, his statements regarding continuity of symptomatology are rejected as not credible as well.  

With regard to whether the Veteran's headaches were caused or aggravated by a service-connected disability, to include sarcoidosis or PTSD, the Board also finds that the competent and probative evidence of record weigh against such a finding.  In that regard, at no time have the Veteran's headaches been affirmatively medically related to his sarcoidosis.  Rather, he has undergone separate work-ups for his headaches apart from his treatment for sarcoidosis.  Additionally, in the May 2009 VA examination report, the VA examiner wrote that he was unable to pair the Veteran's headaches with any other conditions from service.  Although Dr. related the Veteran's headaches to PTSD, see July 2006 letter, that opinion is of low probative value to the Board because it was based upon an inaccurate factual background that the Veteran "had extensive combat experiences[,] which involved having to fight against and kill enemy soldiers during the first Gulf War."  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (the Board "may reject a medical opinion that is based on facts provided by the veteran that have previously been found to be inaccurate ... [or] because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion.").  PTSD was granted based upon the Veteran witnessing a fire on a ship and not having engaged in combat.  The Veteran has not received any awards or decorations that would indicate his having engaged in combat.  Thus, the Board cannot assume that the physician had an accurate understanding of the Veteran's current psychological functioning.  Thus, that opinion alone is not enough to grant the Veteran's claim, particularly when he provided no rationale for the opinion.  

To that extent, the Board notes that the Veteran failed to appear for his November 2010 VA examination meant to elicit another opinion concerning the etiology of his headaches.  If a Veteran wishes help with his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Court has stated that a claimant has an obligation to cooperate in the development of evidence pertaining to his claim, and the failure to do so puts the claimant at risk of an adverse adjudication based on an incomplete and underdeveloped record.  See Kowalski, 19 Vet. App. at 178.  

For the above reasons, the Board finds the preponderance of the evidence is against a finding of service connection for headaches as secondary to a service-connected disability.

Lastly, the Board finds that, for the same reasons, service connection for headaches is not warranted as due to an undiagnosed illness.  When reviewing the claims file, including the 2003VA Gulf War examination, there is no affirmative indication that the Veteran's headaches are due to an undiagnosed illness, as a VA examiner has not stated such to be the case.  Absent a more thorough VA examination, as was requested by the Board in 2010, a finding that the Veteran's headaches are due to an undiagnosed illness, based on the current record, cannot be made.  38 C.F.R. § 3.655 (2011).  Accordingly, although the Veteran has been shown to have served in the Navy in the Persian Gulf, absent necessary evidence as described above, service connection for headaches on a direct or secondary basis must be denied.

The Board notes that the Veteran has contended on his own behalf that his current headaches are related to his military service or to a service-connected disability.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's headaches and any instance of his military service or a service-connected disability to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his in-service complaints of headaches and his current manifestations, the Board accords his statements of in-service complaints of headaches to be not credible, since he specifically denied any history of headaches in 1990 and 1992.  As to his allegation that the current headaches are related to service, the Board accords his allegation little probative value, as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  As stated above, although the Veteran is competent to state that he had headaches in service and following his service, the Board finds these statements to lack credibility.  Moreover, the medical opinions of record, including the May 2009 negative VA examination, outweigh his lay statements.  Absent necessary competent evidence demonstrating that his headaches are related to service, are secondary to a service-connected disability, or are due to an undiagnosed illness, service connection for headaches must be denied.


ORDER

Service connection for bilateral hearing loss as secondary to service-connected sarcoidosis with sleep apnea is granted.

Service connection for loss of balance, fatigue, and weakness, as secondary to service-connected sarcoidosis with sleep apnea, is granted.

Service connection for headaches, to include as secondary to a service-connected disability or to an undiagnosed illness, is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


